EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Campbell on 2/8/2022.
The application has been amended as follows: 

Claims
16. (Cancelled)
17. (Cancelled)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 1/26/2022, in which claim 2 is cancelled, claims 1, 3, 6-9, 21 and 23 are amended to change the breadth and scope of the claims, and claims 24-26 are newly added.
In view of the Examiner’s amendment above, claims 16 and 17 are canceled and claims 1, 3-9, 12-14, 18 and 21-26 are pending in the instant application and are found to be allowable.


Priority
This application is a National Stage Application of PCT/DK2017/050358, filed on 10/31/2017.  The instant application claims foreign priority to DP PA 201670855 filed on 10/31/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/29/2019. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 2, 16 and 17 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 1/26/2022, with respect to the rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Schroven et al (WO 2013/185780A1), in view of Bajza et al. (WO 2011/100980A1), has been fully considered and is persuasive.  The combined teachings of the prior art do not allow one of ordinary skill in the art to reasonably predict successful preparation of an HMO hydrate having ppm levels of residual organic solvent. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 1/26/2022, with respect to the rejection of claims 1-9, 18 and 21-23 under 35 U.S.C. 112(a), for lack of enablement, has been fully considered and is persuasive.  Applicant has amended the claims to narrow the scope withdrawn.
Applicant’s amendment, filed on 1/26/2022, with respect to the rejection of claims 1-9, 18 and 21-23 under 35 U.S.C. 112(a), for lack of written description support, has been fully considered and is persuasive.  Applicant has amended the claims to narrow the scope of both the oligosaccharide and the organic solvent, and has submitted supporting evidence in the form of a declaration, such that it is clear that the inventors were in possession of the claimed invention. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 and its dependents, the prior art is silent on a method of reducing the amount of residual organic solvent on a crystalline HMO hydrate by exposing said hydrate to the claimed water vapor conditions, specifically wherein the crystalline phase of said hydrate is maintained throughout the residual solvent reduction process. Applicant has provided evidence in the form of a 132 declaration, supplementing the description in the specification, detailing the characterization studies that demonstrate that the crystalline phase is maintained throughout the residual solvent reduction process.
With respect the claim 12 and its dependents, the closest applicable prior art is Schroven, as cited above. Schroven does disclose a method for providing crystalline HMOs with ppm levels of residual organic solvent but does not disclose HMO hydrates 
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

	/DALE R MILLER/           Primary Examiner, Art Unit 1623